        Case 2:11-cv-03577-RDP Document 614 Filed 05/08/20 Page 1 of 7             FILED
                                                                          2020 May-08 PM 03:17
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA


ALABAMA AIRCRAFT INDUSTRIES, INC.,         )
ALABAMA AIRCRAFT INDUSTRIES, INC. –        )
BIRMINGHAM, and PEMCO AIRCRAFT             )
ENGINEERING SERVICES, INC.,                )
                                           )
       Plaintiffs,                         ) Case No. 2:11-cv-03577-RDP
                                           )
                                           )
vs.                                        )
                                           )
THE BOEING COMPANY, BOEING                 )
AEROSPACE OPERATIONS, INC. and             )
BOEING AEROSPACE SUPPORT CENTER,           )
                                           )
       Defendants.                         )
                                           )



      BOEING’S OPPOSITION TO AAI’S MOTION TO ALTER OR AMEND THE
               JUDGMENT TO ADD PREJUDGMENT INTEREST




 Craig S. Primis, P.C. (pro hac vice)   R. Thomas Warburton
 Erin C. Johnston (pro hac vice)        J. Thomas Richie
 Kasdin M. Mitchell                     BRADLEY ARANT BOULT CUMMINGS LLP
 Alexia R. Brancato (pro hac vice)      One Federal Place
 KIRKLAND & ELLIS LLP                   1819 Fifth Avenue North
 1301 Pennsylvania Ave, N.W.            Birmingham, AL 35203-2104
 Washington, DC 20004                   Telephone: (205) 521-8000
 Telephone: (202) 389-5000              Facsimile: (205) 521-8800
 Facsimile: (202) 389-5200
         Case 2:11-cv-03577-RDP Document 614 Filed 05/08/20 Page 2 of 7



        AAI’s motion to add prejudgment interest is unfounded and should be denied. It spends

pages chastising Boeing’s conduct in this case, the entirety of which is both false and irrelevant to

the motion. On the merits, there is no reason to award any prejudgment interest on the jury award

beyond what the Court has already ordered. If the Court is inclined to reconsider this issue, any

prejudgment interest calculation should not begin before July 25, 2019, when AAI first enumerated

the bid cost damages it was seeking for Count I and Count III, and certainly not before June 22,

2012, the very first time AAI claimed it was entitled to bid cost damages at all. Additionally,

AAI’s request for prejudgment interest on the attorneys’ fee award issued pursuant to Rule 37 is

legally baseless. AAI does not, because it cannot, cite any case holding that prejudgment interest

can be added to such an award. Rather, courts that have addressed this issue have consistently

denied prejudgment interest on Rule 37 attorneys’ fee awards, declaring it to be “inappropriate”

and “illogical,” and the Court should similarly deny such prejudgment interest here.

        As an initial matter, AAI’s wild accusations that Boeing caused delay in this case, Doc.

600 at 7-8, are facially irrelevant. Neither the Missouri statute governing prejudgment interest nor

case law interpreting that statute involve any analysis of the history of the litigation. See Mo. Rev.

Stat. § 408.020. And those accusations cannot withstand even passing scrutiny. As just one

example, AAI critiques the Court’s decision to allow Boeing to “fil[e] multiple motions to

dismiss,” id. at 7, but it ignores that the Court granted in part both motions. Docs. 32, 56. Rather,

time and again, it is AAI whose “scorched earth” tactics have unnecessarily delayed the completion

of this case. As just one recent example, AAI’s repeated attempts to resurrect its dismissed claims

in the pretrial order forced the Court to delay the start of the trial itself. See Doc. 486 (noting that

“[a] pretrial order will not be entered” because the “fifty-page ‘Plaintiff’s Claims’ section”

“included matters that are extraneous to the two remaining breach of contract claims remaining in




                                                   1
         Case 2:11-cv-03577-RDP Document 614 Filed 05/08/20 Page 3 of 7



this case”). Similar examples of AAI’s wasteful conduct throughout this case abound, but

ultimately AAI’s mudslinging is yet another waste of time.

       With respect to AAI’s request to add prejudgment interest on the jury verdict, that request

should be denied. The Court ruled on this issue when it required Boeing to post a bond covering

prejudgment interest on the jury’s verdict. Doc. 585 at 2. After the Court entered final judgment,

Boeing moved to stay the execution of the judgment and posted a bond covering the full amount

of the jury verdict. Doc. 575. In response, AAI stated that it “does not object” to Boeing’s

requested stay but insisted that Boeing post a larger bond to cover “interest” and other costs. Doc.

584 at 1-2. The Court granted Boeing’s stay of execution of judgment, and, pursuant to AAI’s

request, instructed Boeing to post a bond in the amount of $2,438,000.00, representing “the

judgment plus interests, costs, and damages for delay.” Doc. 585 at 2 (emphasis added). Pursuant

to the Court’s order, Boeing posted the required bond. Doc. 590. Because the bond currently in

place already covers prejudgment interest, AAI’s motion should be denied.

       In addition, AAI’s damages claim was not “liquidated or…reasonably ascertainable” (Doc.

600 at 9-10) until long after AAI filed its first complaint on September 9, 2011. Mo. Rev. Stat. §

408.020. The jury awarded damages representing $788,510 in joint bid costs for Count I, and

$1,343,528 in solo bid costs for Count III. See Doc. 574. Contrary to AAI’s suggestion, the

specific damages AAI sought for each of Count I and Count III were not readily ascertainable until

July 25, 2019, when AAI specified for the very first time the amount of damages it was seeking

for each count. See Doc. 504-1 at ¶¶ 75, 127. Prior to July 25, 2019, Boeing had no way of

knowing the amount of damages AAI was seeking for each claim. Although AAI refers the Court

to the bid cost information submitted during the protest litigation, Doc. 600 at 4-5, that information

did not break down the joint bid costs sought for Count I and the solo bid costs sought for Count




                                                  2
          Case 2:11-cv-03577-RDP Document 614 Filed 05/08/20 Page 4 of 7



III. See Docs. 600-2, 600-3; Order, 1:08-cv-00470-CFL, Doc. 147 at 13 (COFC Jan. 29, 2009)

(“The court has examined the declarations and exhibits submitted by Alabama Aircraft to discern

whether Alabama Aircraft’s work on the joint proposal with Boeing can be segregated from work

on its own proposal. No principled basis for making such a separation appears to be available.”).

As AAI’s own counsel admitted in September 2019, “the breakdown of the [] labor hours and costs

as between the joint and solo bids…did not exist during discovery.” Ex. 1 at 1. Indeed, Boeing

did not even know that AAI would seek only joint bid costs for Count I and solo bid costs for

Count III until the time of trial—much less the amount of those purported bid costs for each

claim—because AAI continued to pursue further categories of bid cost damages in the weeks

leading up to trial. See Doc. 506; Doc. 513; 1/21/20 Hearing Tr. at 11:22-16:3. And AAI did not

specify that it was seeking bid costs as damages at all in this lawsuit until June 22, 2012, in AAI’s

Second Amended Complaint. Doc. 34 at ¶ 78. AAI’s previous complaint did not even mention

bid costs, let alone the specific amount of bid costs it was seeking. See, e.g., Doc. 1-1 at 71, 77

(demanding only “compensatory damages and other damages” for breach of contract claims). It

is happenstance that AAI chose, at the last minute, to pursue in total at trial the combined estimated

bid cost amount that had been disclosed in the protest litigation years earlier for a different reason,

and that AAI happened to prevail on both counts and therefore receive a jury award of that same

amount.    Such happenstance does not render the damages AAI ultimately sought readily

ascertainable as of the unrelated protest litigation.

       AAI’s request for prejudgment interest on the Court’s $374,932.20 fee award imposed

under Rule 37 also should be denied. Tellingly, AAI cites no case law that supports the idea that




                                                   3
           Case 2:11-cv-03577-RDP Document 614 Filed 05/08/20 Page 5 of 7



prejudgment interest is available on Rule 37 fee awards, nor is Boeing aware of any. 1 Rather,

district courts that have considered this question routinely deny requests like AAI’s. See, e.g.,

Hoffman v. L&M Arts, Civ. A. No. 3:10-CV-0953-D, 2015 WL 3999171, at *10 (N.D. Tex. July

1, 2015) (declining to award prejudgment interest on a Rule 37 sanction fee award and noting that

“[t]he handful of decisions that the court has located indicate that such an award is not permitted”);

Remington Prods., Inc. v. North Am. Philips Corp., 763 F. Supp. 683, 686 (D. Conn. 1991) (“After

considering these authorities, the Court concludes that its discretion does not include

supplementing Rule 37 sanctions with prejudgment interest.”).                        Courts have explained that

“prejudgment interest on an award of attorney fees, imposed as a sanction [under Rule 37], is

inappropriate,” because it does not comport with the purpose of prejudgment interest. Sun River

Energy, Inc. v. Nelson, Civ. A. No. 11-cv-00198-MSK-MEH, 2014 WL 11462791, at *2 (D. Colo.

Oct. 10, 2014) (emphasis added). The purpose of prejudgment interest is to “fully compensate

plaintiffs by accounting for the time-value of money” wrongly withheld. Children Int’l v. Ammon

Painting Co., 215 S.W.3d 194, 203 (Mo. Ct. App. 2006). In contrast, a fee award is simply money

due for attorney fees, not a damages amount to which interest should be added “to compensate the

prevailing party for the loss of use of monies owed.” See Babcock v. Gold, Civ. No. 1990-30,

1990 WL 10656617, at *4-5 (D.V.I. Aug. 20, 1990) (declining to award prejudgment interest on

attorneys’ fees given the objectives of the prejudgment interest statute). Thus “applying [a]

prejudgment interest statute to attorney fees is illogical.” Id. (emphasis added) (citations omitted).




1
  Neither of the two cases AAI cites addresses prejudgment interest on an award of attorney fees under Rule 37. See
Florence Nightingale Nursing Serv., Inc. v. Blue Cross/Blue Shield of Ala., 41 F.3d 1476, 1484 (11th Cir. 1995)
(affirming district court’s exercise of discretion under ERISA statutory provision that specifically authorizes
prejudgment interest when an insurance claim is improperly denied); Goya Foods, Inc. v. Wallack Mgmt. Co., 344
F.3d 16, 21 (1st Cir. 2003) (affirming district court’s inclusion of prejudgment interest back to the date of the property
sale that violated the court’s order as part of monetary sanction for contempt).



                                                            4
          Case 2:11-cv-03577-RDP Document 614 Filed 05/08/20 Page 6 of 7



In short, neither law nor logic supports the award of prejudgment interest on AAI’s sanctions fee

award.

         For these reasons, Boeing submits that there are no grounds for altering or amending this

Court’s judgment to include prejudgment interest.



         Respectfully submitted this 8th day of May, 2020.

                                                     /s/ R. Thomas Warburton
                                                     One of the Attorneys for Defendants




                                                 5
        Case 2:11-cv-03577-RDP Document 614 Filed 05/08/20 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of May 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notice to the following recipients:

       J. Michael Rediker
       Meredith J. Lees
       Peter J. Tepley
       R. Scott Williams
       Rebecca A. Beers
       RUMBERGER, KIRK & CALDWELL, P.C.
       Renasant Place, Suite 1300
       2001 Park Place North
       Birmingham, AL 35203

       Joshua D. Lerner
       RUMBERGER, KIRK & CALDWELL, P.C.
       Brickell Bayview Centre, Suite 3000
       80 Southwest 8th Street
       Miami, Florida 33130-3037
       (305) 995-5416

       Laurie Webb Daniel
       HOLLAND & KNIGHT LLP
       1180 West Peachtree Street, NW
       Suite 1800
       Atlanta, GA 30309


                                                               /s/ R. Thomas Warburton
                                                               R. Thomas Warburton




                                                6
